A reconsideration of this case discloses that in our original opinion, 190 So. 198, we erred in one particular.
Our error consisted in failing to observe that the Sulakowski map referred to in the two acts of sale and compromise, and in the act from Barrow to Pittman, as being of record in the office of the Recorder of Ascension Parish, is not only not in the transcript, but, according to the testimony of the Clerk and Recorder, was not found in his office.
Further, the map actually offered in evidence (D — 1), is not identified with either act of sale or compromise, and though it apparently was attached to one of these acts, it can not be assumed that it is the map referred to by the parties as the Sulakowski map.
And, under the circumstances, the map offered in evidence should not have been considered by us as interpretative of the language employed by the parties in describing the property involved in the acts of compromise.
We are, however, of the opinion the conclusion is inescapable that the phrase, "all my property in Port Barrow, said land consisting principally of lots of ground as per plan of said town of Port Barrow made by V. Sulakowski, etc.", used in the compromise agreements, entered into between Buford and Camp in the year 1890, included the lots of ground herein involved.
A review of this case has not changed our conclusion in any way, and for these reasons, our previous opinion and decree herein is reinstated and now made the final opinion and the decree of this Court.
OTT, J., dissenting.
  LE BLANC, J., not participating. *Page 543